Citation Nr: 1453860	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for service-connected left fifth finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected left, fifth finger disability includes degenerative joint disease at the proximal interphalangeal (PIP), "mallet finger" at the distal interphalangeal (DIP) joint, and ankylosis of both joints; the resulting functional impairments are equivalent to those caused by amputation at the PIP joint.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no more, for a left fifth finger disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156 and 5227 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA sent the Veteran a letter in May 2009 that contained all the required information regarding increased rating claims.  The notice letter informed the Veteran with respect to how disability ratings and effective dates are assigned as well as all other information required by statute and regulation.  As the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran with respect to the increased rating claim.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other relevant records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  The Board notes that the Veteran does receive benefits from the Social Security Administration (SSA) which may include records relating to his finger condition.  However, those records predate the period on appeal and, according to the Veteran's representative, relate primarily to unrelated conditions.  The Board finds the SSA records are not relevant to the issue at hand, specifically, the current severity of his impairments due to his service-connected left fifth finger disability.  38 C.F.R. § 3.159(c)(2); see also September 2013 Hearing Tr. at p.6.  The Board also finds, given the grant of a higher rating and the Board's crediting of the Veteran's summary of the history of his condition at his Board hearing, the Veteran cannot have been prejudiced by any failure to obtain the SSA records.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  During the course of the claim currently on appeal, VA provided a May 2009 VA examination and obtained a September 2009 opinion pertinent to the issue on appeal.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that the VA examination and supplemental opinion were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Stefl, 21 Vet.App. at 123-24.

The Veteran has alleged that the VA examiner's examination and opinion are inadequate.  The Veteran bases this claim on the fact that the examiner was not an orthopedic specialist, that the opinion rendered did not take "into consideration...what [the Veteran] was going through with [his] finger," and that the September 2009 opinion did not include a "specific increase opinion."  See September 2013 Hearing Tr. at pp.7-8.  

With respect to the qualifications of the examiner, the Veteran is not entitled to a specialist who, in his opinion, would be most qualified to render an opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (rejecting claim that a medical examination was inadequate because the examiner was a nurse practitioner rather than a physician).  The VA examiner in this case was a licensed physician which qualifies him to provide competent medical evidence.  Id.  Beyond the lack of a specialization in orthopedics, the Veteran has not alleged any deficiencies in the qualifications of the examiner or in the conduct of the examination.  Absent particularized allegations regarding matters within this lay Veteran's competence, the Board will not substitute its own lay opinion on the conduct of the examination, especially given the discretion medical professionals have in determining what tests are necessary.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations).

With respect to the adequacy of the opinion, the Board finds no deficiency.  The examiner provided detailed physical findings, opined on functional limitations, and discussed the results of objective diagnostic testing.  The Veteran should understand that the assignment of a disability rating is a legal determination rather than a medical one.  The VA examiner's failure to offer an opinion on the appropriateness of a rating increase does not render his report inadequate.  Again, the Veteran has not indicated any specific test result or physical finding that is missing, rather he disagrees with the overall assessment the examiner provided.  The VA examiner's findings are sufficient for the Board to make that determination, so the report is adequate.  See Stefl, 21 Vet.App. at 123-24.

The Veteran has also suggested that an updated examination might be necessary.  However, in direct questioning, he testified that the condition of his finger and hand have been the same throughout the period on appeal.  See September 2013 Hearing Tr. at pp. 16.  Because the Board will grant a compensable rating by analogy to amputation at the proximal interphalangeal joint and because the Board has accepted the Veteran's testimony regarding the condition and functional limitations of his hand, remand for an updated examination would serve no useful purpose and could not benefit the Veteran.  See Shinseki v. Sanders, 556 U.S. at 409-13.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Rating of Left Fifth Finger Disability

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO granted service connection in an August 1985 rating decision and assigned a non-compensable rating for a left fifth finger disability, effective March 1, 1985, under Diagnostic Code (DC) 5227.  Several times since that initial decision, the Veteran has requested a compensable rating including, most recently, in April 2009.  He has argued that degenerative joint disease in his left fifth finger is related to the service-connected disability and warrants a compensable rating.

Disabilities of the finger joints are rated under Diagnostic Codes 5216 through 5230.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 5227 and 5230 apply, specifically, to the little finger.  In addition, degenerative joint disease of the fingers may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

With respect to limitation of motion, Diagnostic Code 5230 provides for a noncompensable rating no matter the limitation on motion.  Diagnostic Code 5227 likewise provides for a noncompensable rating where there is ankylosis, whether favorable or unfavorable, of the ring or little finger.  However, a note after Diagnostic Code 5227 indicates that the rating specialist should "[a]lso consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  38 C.F.R. § 4.71a, DC 5227.  

Amputations of the little finger are evaluated under DC 5156.  Where the little finger is amputated with metacarpal resection (more than one-half the bone lost), a 20 percent disability rating will be assigned.  Where the little finger is amputated without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, a 10 percent disability rating will be assigned.  A note following DC 5156 provides that the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, DC 5156.

The Veteran contends that, due to the overall impact of his left little finger disability, he is entitled to a compensable rating.  Based on the Veteran's testimony and the medical evidence of record, the Board agrees.

There are no compensable ratings for limitation of motion or ankylosis of the little (fifth) finger.  See 38 C.F.R. § 4.71a, DCs 5227 and 5230.  In addition, the Veteran is right-handed, so his left fifth finger disability affects only a minor joint.  A minimum, compensable rating under DC 5003 is only for arthritis of major joints.  Therefore, notwithstanding the diagnosis of arthritis of the left fifth finger which is connected to and a part of his service-connected left fifth finger disability, see September 2009 VA Examination, the Veteran is not entitled to a compensable rating under DC 5003, DC 5227, or DC 5230.

As discussed above, however, the Board must consider the impact on other fingers and overall hand function.  The May and September 2009 VA examination reports indicate that no other fingers of the Veteran's left hand are affected by the left fifth finger disability.  The examiner specifically indicated that the ankylosis of the left fifth finger did not interfere with motion of the other digits or with overall hand function.  The Board finds that no additional or separate ratings for limitation of motion of any other fingers or for interference with the overall function of the hand is warranted.

The Board must also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, DC 5227.  The May and September 2009 VA examination reports do not directly address whether the functional impairments of the left fifth finger are so severe that they most closely approximate the impairments associated with amputation of that finger.  There is no other medical opinion directly addressing that issue.

The Veteran has testified, convincingly, that he would be at least as well off if his left fifth finger had been amputated.  September 2013 Hearing Tr. at pp. 13, 17.  The Board also notes that the medical evidence establishes that the left fifth finger is stuck in place and interferes with activities of daily living such as shopping, exercise, and chores.  See September 2009 VA Examination.  The left fifth finger disability, although it does not interfere with overall hand function, does have a moderate impact on strength for pushing, pulling and twisting and a moderate impact on dexterity for twisting, probing, writing, touching, and expression.  Id.  In addition, the Veteran's left fifth finger does have some rotation or angulation at the ankylosed DIP joint.  Id.  For all of these reasons, the Board finds that the Veteran is entitled to a disability rating under DC 5156 for amputation of the left little (fifth) finger.

The question, then, is whether a 10 percent or 20 percent rating is appropriate.  The medical evidence establishes that the joints affected by the Veteran's left fifth finger disability are the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints.  See September 2009 VA Examination (noting ankylosis of DIP joint and PIP joint, but no ankylosis of the metacarpophalangeal (MP) joint).  The appropriate rating for amputation without metacarpal resection is 10 percent.  The Board finds that the Veteran's disability more closely approximates the criteria for amputation of the little (fifth) finger at the PIP joint, the lowest joint on his left hand affected by the disability, without resection.  The Veteran does retain more than one-half the bone, as there has been no actual amputation, and the left fifth finger disability does not interfere with the overall function of his hand, rather the finger itself is useless.

In granting entitlement to a 10 percent rating under DC 5156, the Board has also considered and relied upon the Veteran's testimony regarding pain in the joint and the resulting functional impairments.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes some numbness (and "coldness") in the finger, allegedly related to medications for nonservice-connected conditions.  These factors warrant assignment of a 10 percent rating (analogized to amputation) rather than a noncompensable rating for ankylosis, but they are not so limiting that they would support a higher 20 percent rating under DC 5156.

The Veteran's representative elicited testimony regarding the distance between the Veteran's fingers.  Such measurements may be relevant when rating for limitation of motion of the fingers, but only for the index finger, the long finger, and the thumb.  See 38 C.F.R. § 4.71a, DCs 5228 and 5229.  The Board has considered this limitation in assigning a 10 percent evaluation under DC 5156 and it is not otherwise relevant.

The Board also finds, based on the Veteran's testimony, that the condition of his finger and hand have been the same throughout the period on appeal.  See September 2013 Hearing Tr. at pp. 16 ("Q.  So the condition of the finger right now...has that been the same all these years?  A.  Yeah.").  Therefore, the 10 percent rating should apply to the entire period on appeal.

The evidence is at least in equipoise regarding entitlement to a 10 percent rating under DC 5156.  Therefore, the Board grants entitlement to a 10 percent rating, but no higher, for the Veteran's service-connected left fifth finger disability.  38 C.F.R. § 4.71a, DC 5156; Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board has assigned a schedular evaluation for the left little (fifth) finger based on the functional limitations associated with limitation of motion (ankylosis) and pain.  The Board has considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40 and 4.45.  The schedular rating criteria, including the explicit direction to consider rating the condition as an amputation, reasonably describe the Veteran's disability level and symptomatology due to his service-connected left fifth finger disability.  Although the diagnostic codes applicable in this case allow for higher ratings (by analogy to amputation) for the condition under consideration, the Board fully explained why the higher rating is not warranted.

The Veteran has alleged he has unusual factors that would warrant extraschedular consideration.  The factors he identified, however, are precisely those factors (pain and functional limitations) that the Board relied upon, as directed by the regulations, in granting a schedular rating of 10 percent under DC 5156 (amputation).  The Veteran is only service-connected for the left fifth finger disability, so there is no unusual collective or combined effect outside warranting extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a veteran's service connected disabilities).

In addition, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulations as "governing norms."  Referral for consideration of an extraschedular rating for a service-connected left fifth finger disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

TDIU

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not explicitly raised the issue of TDIU, though he has alluded to some impacts on his employment.  Most directly, he testified that he "stopped mechanical work" in 1985 due to the functional impairments caused by his left fifth finger disability and, instead, began driving truck.  September 2013 Hearing Tr. at pp. 4-5.  He worked as a truck driver until 2002.  Id.  He retired from that position due, in significant part, to nonservice-connected medical conditions.  Id.   

The Veteran, with a single service-connected disability now rated as 10 percent disabling, does not meet the schedular criteria.  See 38 C.F.R. § 4.16(a).  In addition, he has not alleged and the evidence of record does not suggest that the single disability of his left little (fifth) finger renders him unable to obtain and maintain substantially gainful employment.  Id. (TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment).  In fact, he has testified that he was gainfully employed as a truck driver from roughly 1985 to 2002 while his left fifth finger was in the same condition it is in now.  See, e.g., September 2013 Hearing Tr. at pp. 5 and 16.

On this record, the Board finds that the Veteran has not raised the issue of TDIU.  See, e.g., September 2013 Hearing Tr. at p. 17 ("Even though it's generally applied to IU, we contend..."); Rice, 22 Vet. App. at 454-55 (TDIU issue is raised by the record where there is an assertion of unemployability because of service-connected disabilities). 


ORDER

Entitlement to a 10 percent disability rating, but no higher, for a service-connected left, fifth finger disability is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


